 

EQUITY PURCHASE AGREEMENT

 

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is entered into as of February
25, 2019 (the “Execution Date”), by and between Propanc Biopharma, Inc., a
Delaware corporation (the “Company”), and Oasis Capital, LLC, a Puerto Rico
limited liability company (the “Investor”).

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Ten Million Dollars ($10,000,000.00) of the Company’s Common Stock (as defined
below);

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

Article I
CERTAIN DEFINITIONS

 

Section 1.1 RECITALS. The parties acknowledge and agree that the recitals set
forth above are true and correct and are hereby incorporated in and made a part
of this Agreement.

 

Section 1.2 DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Agreement” shall have the meaning specified in the preamble hereof.

 

“Available Amount” means, initially, the Maximum Commitment Amount, which amount
shall be reduced by the Investment Amount following each successful Closing,
each time the Investor purchases shares of Common Stock pursuant to a Put.

 

“Average Daily Trading Volume” shall mean the average trading volume of the
Company’s Common Stock in the ten (10) Trading Days immediately preceding the
respective Put Date.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Claim Notice” shall have the meaning specified in Section 9.3(a).

 

“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees.

 

“Clearing Date” shall be the date on which the Investor receives the Put Shares
as DWAC Shares in its brokerage account.

 

“Closing” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.

 

 - 1 - 

 

 

“Closing Certificate” shall mean the closing “Officer’s Certificate” of the
Company in the form of Exhibit B hereto.

 

“Closing Date” shall mean the date of any Closing hereunder.

 

“Commitment Period” shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which the Investor shall have purchased
Put Shares pursuant to this Agreement equal to the Maximum Commitment Amount,
(ii) February 25, 2022, or (iii) written notice of termination by the Company to
the Investor (which shall not occur at any time that the Investor holds any of
the Put Shares).

 

“Common Stock” shall mean the Company’s common stock, $0.001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 

“Confidential Information” means any information disclosed by either party to
this Agreement, or their affiliates, agents or representatives, to the other
party to this Agreement, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
formulae, business information, trade secrets, technology, strategies.
prototypes, samples, plant and equipment), which may or may not be designated as
“Confidential,” “Proprietary” or some similar designation. Confidential
Information may also include information disclosed by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no fault, action or inaction of the receiving party;
(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party’s files and
records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

“Current Report” shall have the meaning set forth in Section 6.4.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

 - 2 - 

 

 

“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).

 

“Dispute Period” shall have the meaning specified in Section 9.3(a).

 

“Disqualification Event” shall have the meaning specified in Section 4.18.

 

“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.

 

“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.

 

“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s operational arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Put
Shares, as applicable, are otherwise eligible for delivery via DWAC, and (e) the
Transfer Agent does not have a policy prohibiting or limiting delivery of the
Put Shares, as applicable, via DWAC.

 

“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Cap” shall have the meaning set forth in Section 7.1(c).

 

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Indemnified Party” shall have the meaning specified in Section 9.2.

 

“Indemnifying Party” shall have the meaning specified in Section 9.2.

 

“Indemnity Notice” shall have the meaning specified in Section 9.3(b).

 

“Intellectual Property” shall mean all trademarks, trademark applications, trade
names, service marks, service mark registrations, service names, patents, patent
applications, patent rights, copyrights, inventions, licenses, trade secrets or
other intellectual property rights.

 

“Investment Amount” shall mean the dollar value equal to the amount of Put
Shares referenced in the Put Notice multiplied by the Purchase Price minus the
Clearing Costs.

 

 - 3 - 

 

 

“Investor” shall have the meaning specified in the preamble to this Agreement.

 

“Issuer Covered Person” shall have the meaning specified in Section 4.18.

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or any other restriction.

 

“Market Price” shall mean the one lowest (1) VWAP on the Principal Market during
the Valuation Period, as reported by Bloomberg Finance L.P. or other reputable
source.

 

“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and/or the Subsidiaries that
is material and adverse to the Company and/or the Subsidiaries and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company and/or the Subsidiaries to
enter into and/or perform its obligations under any Transaction Document.

 

“Maximum Commitment Amount” shall mean Ten Million Dollars ($10,000,000.00).

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, NASDAQ), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.

 

“Purchase Price” shall mean 87.5% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.

 

“Put” shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.

 

“Put Date” shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).

 

“Put Notice” shall mean a written notice, substantially in the form of Exhibit A
hereto, addressed to the Investor and setting forth the amount of Put Shares
which the Company intends to require the Investor to purchase pursuant to the
terms of this Agreement.

 

“Put Shares” shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.

 

“Registration Rights Agreement” means that agreement in the form attached hereto
as Exhibit D.

 

“Registration Statement” shall have the meaning specified in Section 6.4.

 

“Regulation D” shall mean Regulation D promulgated under the Securities Act.

 

 - 4 - 

 

 

“Required Minimum” shall mean, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar provision then in force under the Securities Act.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4.5.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.

 

“Subsidiary” or “Subsidiaries” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

 

“Third Party Claim” shall have the meaning specified in Section 9.3(a).

 

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

 

“Transaction Documents” shall mean this Agreement, the Registration Rights
Agreement, and all schedules and exhibits hereto and thereto.

 

“Transfer Agent” shall mean Corporate Stock Transfer, Inc., the current transfer
agent of the Company, and any successor transfer agent of the Company.

 

“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Put Shares
pursuant to the Transaction Documents, in the form of Exhibit C attached hereto.

 

“Valuation Period” shall mean the period of five (5) Trading Days following the
Clearing Date associated with the applicable Put Notice during which the
Purchase Price of the Common Stock is valued; provided, however, that the
Valuation Period shall instead begin on the Clearing Date if the respective Put
Shares are received as DWAC Shares in Investor’s brokerage account prior to
11:00 a.m. EST on the respective Clearing Date.

 

“Variable Security Holder” means any holder of any securities of the Company in
an amount in excess of $250,000 that (A) have or may have conversion rights of
any kind, contingent, conditional or otherwise, in which the number of shares
that may be issued pursuant to such conversion right varies with the market
price of the Common Stock, or (B) are or may become convertible into Common
Stock (including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion price that varies with the market price of
the Common Stock, even if such security only becomes convertible following an
event of default, the passage of time, or another trigger event or condition.

 

 - 5 - 

 

 

“VWAP” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national exchange as included in the term Principal Market, the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on such national exchange on which the Common Stock is then
listed or quoted for trading as reported by Bloomberg L.P. or Quotestream, a
product of QuoteMedia, Inc. (based on a Trading Day from 9:30 a.m. (New York
City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock is not
then traded on a national exchange, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTCQX, OTCQB,
OTC Pink or OTC Bulletin Board (as applicable); (c) if the Common Stock is not
then quoted for trading on the OTCQX, OTCQB, OTC Pink or OTC Bulletin Board and
if prices for the Common Stock are then reported in the OTC markets or a similar
organization or agency, the most recent bid price per share of the Common Stock
so reported that reflects the equivalent of a trading market for the Common
Stock; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investor and reasonably acceptable to the Company.

 

Article II
PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1 PUTS. Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Put Notice from time to time during the Commitment Period, to
purchase Put Shares in an amount in each instance up to the lesser of $1,000,000
or 250% of the Average Daily Trading Volume.

 

Section 2.2 MECHANICS.

 

(a) PUT NOTICE. At any time and from time to time during the Commitment Period,
except as provided in this Agreement, the Company may deliver a Put Notice to
Investor, subject to satisfaction of the conditions set forth in Section 7.2 and
otherwise provided herein. The Company shall deliver, or cause to be delivered,
the Put Shares as DWAC Shares to the Investor within two (2) Trading Days
following the Put Date.

 

(b) DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed delivered on
(i) the Trading Day it is received by e-mail by the Investor if such notice is
received on or prior to 8:30 a.m. EST or (ii) the immediately succeeding Trading
Day if it is received by e-mail after 8:30 a.m. EST on a Trading Day or at any
time on a day which is not a Trading Day. The Company shall not deliver another
Put Notice to the Investor within ten (10) Trading Days of a prior Put Notice.

 

Section 2.3 CLOSINGS.

 

(a) TIMING. The Closing of a Put shall occur within one (1) Trading Day
following the end of the respective Valuation Period, whereby the Investor shall
deliver the Investment Amount by wire transfer of immediately available funds to
an account designated by the Company. In addition, on or prior to such Closing,
each of the Company and the Investor shall deliver to each other all documents,
instruments and writings required to be delivered or reasonably requested by
either of them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein.

 

 - 6 - 

 

 

(b) RETURN OF SURPLUS. If the value of the Put Shares delivered to the Investor
causes the Company to exceed the Maximum Commitment Amount, then the Investor
shall return to the Company the surplus amount of Put Shares associated with
such Put and the Purchase Price with respect to such Put shall be reduced by any
Clearing Costs related to the return of such Put Shares.

 

Article III
REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 3.1 INTENT. The Investor is entering into this Agreement for its own
account, and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Put Shares to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the Put
Shares at any time in accordance with federal and state securities laws
applicable to such disposition; provided, however, that the Investor shall
dispose of the Put Shares in accordance with the terms of this Agreement.

 

Section 3.2 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. Except with respect to the representations, warranties and covenants
contained in this Agreement, the Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

Section 3.3 ACCREDITED INVESTOR. The Investor is an accredited investor as
defined in Rule 501(a)(3) of Regulation D, and the Investor has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Put Shares. The Investor acknowledges that an
investment in the Put Shares is speculative and involves a high degree of risk.

 

Section 3.4 AUTHORITY. The Investor has the requisite power and authority to
enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the other Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and no further consent
or authorization of the Investor is required. Each Transaction Document to which
it is a party has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

 

Section 3.5 NOT AN AFFILIATE. To the Investor’s knowledge, the Investor is not
an officer, director or “affiliate” (as such term is defined in Rule 405 of the
Securities Act) of the Company.

 

 - 7 - 

 



 

Section 3.6 ORGANIZATION AND STANDING. The Investor is an entity duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation with full right, limited liability company power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
the other Transaction Documents.

 

Section 3.7 ABSENCE OF CONFLICTS. The execution and delivery of this Agreement
and the other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby and compliance with the requirements hereof and
thereof, will not (a) violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Investor, (b) violate any provision
of any indenture, instrument or agreement to which the Investor is a party or is
subject, or by which the Investor or any of its assets is bound, or conflict
with or constitute a material default thereunder, (c) result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or constitute a breach of any fiduciary duty owed by the Investor
to any third party, or (d) require the approval of any third-party (that has not
been obtained) pursuant to any material contract, instrument, agreement,
relationship or legal obligation to which the Investor is subject or to which
any of its assets, operations or management may be subject.

 

Section 3.8 DISCLOSURE; ACCESS TO INFORMATION. The Investor had an opportunity
to review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company.

 

Section 3.9 MANNER OF SALE. At no time was the Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertisement.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto (the
“Schedules”) (which Schedules shall be deemed a part hereof and shall qualify
any representation or warranty otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Schedules or to the
extent the relevance of such disclosure to such representation or warranty is
reasonably apparent), as of the Execution Date and at each Closing Date:

 

Section 4.1 ORGANIZATION OF THE COMPANY. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. Each
of the Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Each of the Company and the Subsidiaries is not in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and to the best of the Company’s knowledge, no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

 - 8 - 

 

 

Section 4.2 AUTHORITY. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. Each of this
Agreement and the other Transaction Documents has been duly executed and
delivered by the Company and when executed and delivered by all parties hereto
and thereto in accordance with the terms hereof and thereof, will constitute a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.

 

Section 4.3 CAPITALIZATION. As of the Execution Date, the authorized capital
stock of the Company consists of (a) 4,000,000,000 shares of Common Stock, par
value of $0.001 per share, of which approximately 333,896,577 shares were issued
and outstanding as of February 14, 2019, and (b) 1,500,005 shares of preferred
stock, of which 500,001 shares were issued and outstanding as of the Execution
Date. Except as set forth on Schedule 4.3 or in the SEC Documents, the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. Except as set forth on Schedule 4.3, no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 4.3 and as disclosed in the SEC Documents, and
except as a result of the purchase and sale of the Put Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Put Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

Section 4.4 LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act, nor has
the Company received any notification that the SEC is contemplating terminating
such registration. Except as set forth on Schedule 4.4, the Company has not, in
the twelve (12) months preceding the Execution Date, received notice from the
Principal Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Principal Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

 - 9 - 

 

 

Section 4.5 SEC DOCUMENTS; DISCLOSURE. Except as set forth on Schedule 4.5, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the one (1) year
preceding the Execution Date (or such shorter period as the Company was required
by law or regulation to file such material) (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and other federal
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed by the Company in its financial
statements or otherwise that would be reasonably likely to have a Material
Adverse Effect. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.

 

Section 4.6 VALID ISSUANCES. The Put Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
validly issued, fully paid, and non-assessable, free and clear of all Liens
imposed by the Company, other than restrictions on transfer provided for in the
Transaction Documents and under the Securities Act.

 

 - 10 - 

 

 

Section 4.7 NO CONFLICTS. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Put Shares do not and will
not: (a) result in a violation of the Company’s or any Subsidiary’s certificate
or articles of incorporation, by-laws or other organizational or charter
documents, (b) conflict with, or constitute a material default (or an event that
with notice or lapse of time or both would become a material default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, instrument
or any “lock-up” or similar provision of any underwriting or similar agreement
to which the Company or any Subsidiary is a party, or (c) result in a violation
of any federal, state or local law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any Subsidiary or by which any property or asset of the Company or
any Subsidiary is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect), nor is
the Company otherwise in violation of, conflict with or in default under any of
the foregoing. The business of the Company is not being conducted in violation
of any law, ordinance or regulation of any governmental entity, except for
possible violations that either singly or in the aggregate do not and will not
have a Material Adverse Effect. The Company is not required under federal, state
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the other Transaction Documents (other than any SEC, FINRA or state
securities filings that may be required to be made by the Company in connection
with or subsequent to any Closing or any registration statement that may be
filed pursuant hereto); provided that, for purposes of the representation made
in this sentence, the Company is assuming and relying upon the accuracy of the
relevant representations and agreements of Investor herein.

 

Section 4.8 NO MATERIAL ADVERSE CHANGE. Except as set forth on Schedule 4.8, no
event has occurred that would have a Material Adverse Effect on the Company or
any Subsidiary that has not been disclosed in subsequent SEC filings.

 

Section 4.9 LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the SEC
Documents or as set forth on Schedule 4.9, there are no actions, suits,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties, nor has the Company received any written or oral
notice of any such action, suit, proceeding, inquiry or investigation, which
would have a Material Adverse Effect or would require disclosure under the
Securities Act or the Exchange Act. No judgment, order, writ, injunction or
decree or award has been issued by or, to the knowledge of the Company,
requested of any court, arbitrator or governmental agency which would have a
Material Adverse Effect. Except as disclosed on Schedule 4.9, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any Subsidiary or any
current or former director or officer of the Company or any Subsidiary.

 

Section 4.10 REGISTRATION RIGHTS. Except as set forth on Schedule 4.10, no
Person (other than the Investor) has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.

 

Section 4.11 INVESTOR’S STATUS. The Company acknowledges and agrees that the
Investor is acting solely in the capacity of arm’s length purchaser with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby. The Company further acknowledges that the Investor is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Investor or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Investor’s purchase
of the Put Shares. The Company further represents to the Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

 

 - 11 - 

 

 

Section 4.12 NO GENERAL SOLICITATION; NO INTEGRATED OFFERING. Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Put Shares. Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of the offer and sale of any of the Put Shares
under the Securities Act, whether through integration with prior offerings or
otherwise, or cause this offering of the Put Shares to be integrated with prior
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated. The issuance and sale of the Put Shares
hereunder does not contravene the rules and regulations of the Principal Market.

 

Section 4.13 TRANSACTIONS WITH AFFILIATES. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or any Subsidiary,
and to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of the
lesser of (i) $120,000 or (ii) one percent of the average of the Company’s total
assets at year end for the last two completed fiscal years, other than for (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company or any Subsidiary and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.

 

Section 4.14 CERTAIN FEES. No brokerage or finder’s fees or commissions are or
will be required to be payable by the Company to any broker, financial advisor
or consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents;
provided, that in connection with the transactions contemplated by the
Transaction Documents, the Company may elect to pay certain investment banking
fees to its advisors as the Company determines in its sole discretion which
shall be disclosed in writing to the Investor. The Investor shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 4.14
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

Section 4.15 INVESTMENT COMPANY. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.16 ACCOUNTANTS. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

 - 12 - 

 

 

Section 4.17 NO MARKET MANIPULATION. Neither the Company, nor any Subsidiary
has, and to its knowledge no Person acting on either of their behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Put Shares, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the Put
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

Section 4.18 NO DISQUALIFICATION EVENTS. None of the Company, any Subsidiary,
any of their predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company or any Subsidiary participating in the
offering contemplated hereby, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

 

Section 4.19 SHELL COMPANY STATUS. The Company is not currently an issuer
identified in Rule 144(i)(1)(i) under the Securities Act, is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, has filed all
reports and other materials required to be filed by Section 13 or 15(d) of the
Exchange Act, as applicable during the preceding 12 months, and, as of a date at
least one year prior to the Execution Date, has filed current “Form 10
information” with the SEC (as defined in Rule 144(i)(3) of the Securities Act)
reflecting its status as an entity that is no longer an issuer described in Rule
144(i)(1)(i) of the Securities Act.

 

Section 4.20 ABSENCE OF SCHEDULES. In the event that, at each Closing, the
Company does not deliver any disclosure schedule contemplated by this Agreement,
the Company hereby acknowledges and agrees that (i) to the extent the Company
has (x) previously delivered to the Investor such disclosure schedule, the
information therein has not changed as of such Closing Date, and (y) not
previously delivered to the Investor such disclosure schedule, each such
undelivered disclosure schedule shall be deemed to read as follows: “Nothing to
Disclose”, and (ii) the Investor has not otherwise waived delivery of such
disclosure schedule.

 

Section 4.21 NO OTHER REPRESENTATIONS. Except as expressly set forth in this
Agreement, none of the Company or any Subsidiaries make any further
representations or warranties, express or implied, and any such representations
and warranties are hereby expressly disclaimed.

 

Article V
COVENANTS OF INVESTOR

 

Section 5.1 COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor’s trading
activities with respect to shares of Common Stock will be in compliance with all
applicable state and federal securities laws and regulations and the rules and
regulations of FINRA and the Principal Market.

 

 - 13 - 

 

 

Section 5.2 SHORT SALES AND CONFIDENTIALITY. Neither the Investor, nor any
affiliate of the Investor acting on its behalf or pursuant to any understanding
with it, will execute any Short Sales during the period from the Execution Date
to the end of the Commitment Period. For the purposes hereof, and in accordance
with Regulation SHO, the sale after delivery of a Put Notice of such number of
shares of Common Stock reasonably expected to be purchased under a Put Notice
shall not be deemed a Short Sale. The Investor shall, until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with the terms of this Agreement, maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents. The Investor agrees not to
disclose any Confidential Information of the Company to any third party, except
for the Investor’s attorneys, accountants and advisors who have a need to know
such Confidential Information and are bound by confidential agreement in
writing, shall not use any Confidential Information for any purpose other than
in connection with, or in furtherance of, the transactions contemplated hereby
and will employ reasonable efforts to preserve the confidentiality of the
Confidential Information, and will, in any event, ensure that Investor’s
attorneys, accountants and advisors employ at least the same practices used to
protect their own confidential information of similar nature. The Investor
acknowledges that the Confidential Information of the Company shall remain the
property of the Company and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the Company.

 

Article VI
COVENANTS OF THE COMPANY

 

Section 6.1 RESERVATION OF COMMON STOCK. On the Execution Date, the Company will
have executed and delivered the Transfer Agent Instruction Letter to, among
other things, reserve 666,666,667shares of Common Stock from its authorized and
unissued Common Stock to provide for issuances of Common Stock under the
Transaction Documents (the “Share Reserve”). The Company further agrees to add
additional shares of Common Stock to the Share Reserve in an amount of shares
reasonably requested by the Investor if as of the date of any such request the
number of shares being held in the Share Reserve is less than three (3) times
the number of shares of Common Stock obtained by dividing the remaining balance
on the Maximum Commitment Amount as of the date of the request by the Purchase
Price. The Company shall further require the Transfer Agent to hold the shares
of Common Stock reserved pursuant to the Share Reserve exclusively for the
benefit of the Investor. The Company agrees that in the event that the Transfer
Agent resigns as the Company’s transfer agent, the Company shall engage a
suitable replacement transfer agent that will agree to serve as transfer agent
for the Company and be bound by the terms and conditions of the Transfer Agent
Instruction Letter within five (5) business days. The Company shall not
terminate the Transfer Agent as the Company’s transfer agent without written
consent from the Investor, which shall not be unreasonably conditioned, withheld
or delayed. In the event this Agreement is terminated, the Investor agrees
promptly after the termination date to deliver to the Transfer Agent written
instructions to cancel the Share Reserve, which shall expressly direct the
Transfer Agent to continue to observe and satisfy its obligations to the
Investor regarding the removal of restrictive legends from shares held by the
Investor.

 

 - 14 - 

 

 

Section 6.2 LISTING OF COMMON STOCK. The Company shall promptly secure the
listing of all of the Put Shares to be issued to the Investor hereunder on the
Principal Market (subject to official notice of issuance), if required, and
shall use commercially reasonable best efforts to maintain, so long as any
shares of Common Stock shall be so listed, the listing of all such Put Shares
from time to time issuable hereunder. The Company shall use its commercially
reasonable efforts to continue the listing and trading of the Common Stock on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of FINRA and the
Principal Market. The Company shall not take any action that would reasonably be
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall promptly, and in no event later than the
following Trading Day after receiving such notice, provide to the Investor
copies of any notices it receives from any Person regarding the continued
eligibility of the Common Stock for listing on the Principal Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 6.2, other than any expenses of the Investor in connection
herewith. The Company shall take all action necessary to ensure that its Common
Stock can be transferred electronically as DWAC Shares.

 

Section 6.3 OTHER EQUITY LINES AND CONVERTIBLE NOTES. So long as this Agreement
remains in effect, the Company covenants and agrees that after the date hereof,
it will not, without the prior written consent of the Investor, enter into any
other equity line of credit agreement with any other party or have any Variable
Security Holders, excluding the Investor, without the Investor’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided that any financing consummated via an underwriting offering or
through a placement agent shall not require Investor’s consent. For the
avoidance of doubt, nothing contained in the Transaction Documents shall
restrict, or require the Investor’s consent for, any agreement providing for the
issuance or distribution of any equity securities of the Company pursuant to any
agreement or arrangement that is not covered in this Section 6.3.

 

Section 6.4 FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The Company
agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. Subject to the terms of the Registration Rights
Agreement and provided that this Agreement has not been terminated, the Company
shall file with the SEC, on or before March 1, 2019, a registration statement on
Form S-1 (the “Registration Statement”) covering only the resale of the Put
Shares.

 

Section 6.5 PURCHASE RECORDS. The Company shall maintain records showing the
Available Amount at any given time and the date, Investment Amount and Put
Shares for each Put, contained in the applicable Put Notice.

 

Section 6.6 TAXES. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable under the laws of the United States with respect to
the issuance and delivery of any shares of Common Stock to the Investor made
under this Agreement.

 

Section 6.7 USE OF PROCEEDS. The Company will use the net proceeds from the
offering of Put Shares for general working capital.

 

 - 15 - 

 



 

Section 6.8 INTEGRATION. In any case subject to the terms of the Registration
Rights Agreement, from and after the Execution Date, neither the Company, nor or
any of its Subsidiaries or affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would require registration
of the offer and sale of any of the Put Shares under the Securities Act.

 

Section 6.9 TRANSACTION DOCUMENTS. On the Execution Date, the Company shall
deliver to the Investor executed copies of all of the Transaction Documents.

 

Article VII
CONDITIONS TO DELIVERY OF PUT NOTICES AND CONDITIONS TO CLOSING

 

Section 7.1 CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND SELL
PUT SHARES. The right of the Company to issue and sell the Put Shares to the
Investor is subject to the satisfaction of each of the conditions set forth
below:

 

(a) ACCURACY OF INVESTOR’S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of the Investor shall be true and correct in all material
respects as of the Execution Date and as of the date of each Closing as though
made at each such time.

 

(b) PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Investor at
or prior to such Closing.

 

(c) PRINCIPAL MARKET REGULATION. The Company shall not issue any Put Shares, and
the Investor shall not have the right to receive any Put Shares, if the issuance
of such Put Shares would exceed the aggregate number of shares of Common Stock
which the Company may issue without breaching the Company’s obligations under
the rules or regulations of the Principal Market (the “Exchange Cap”).

 

Section 7.2 CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE PUT
SHARES. The obligation of the Investor hereunder to purchase Put Shares is
subject to the satisfaction of each of the following conditions:

 

(a) REGISTRATION STATEMENT. The Registration Statement, and any amendment or
supplement thereto, shall be and remain effective for the resale by the Investor
of the Put Shares and (i) neither the Company nor the Investor shall have
received notice that the SEC has issued or intends to issue a stop order with
respect to such Registration Statement or that the SEC otherwise has suspended
or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so and (ii) no
other suspension of the use of, or withdrawal of the effectiveness of, such
Registration Statement or related prospectus shall exist. The Company shall have
prepared and filed with the SEC a final and complete prospectus (the preliminary
form of which shall be included in the Registration Statement) and shall have
electronically delivered to the Investor a true and complete copy thereof. Such
final prospectus shall be current and available for the resale by the Investor
of all of the Put Shares covered thereby. For the avoidance of doubt, any filing
available to the Investor via the SEC’s live EDGAR system shall be deemed
“delivered” hereunder.

 

 - 16 - 

 



 

(b) ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the Execution Date and as of the date of each Closing
(except for representations and warranties under the first sentence of Section
4.3, which are specifically made as of the Execution Date and shall be true and
correct in all respects as of the Execution Date).

 

(c) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.

 

(d) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by the Transaction Documents, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.

 

(e) ADVERSE CHANGES. Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

 

(f) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market. In the event of a suspension, delisting, or halting for any
reason, of the trading of the Common Stock, as contemplated by this Section
7.2(f), the Investor shall have the right to return to the Company any remaining
amount of Put Shares associated with such Put, and the Purchase Price with
respect to such Put shall be reduced accordingly.

 

(g) BENEFICIAL OWNERSHIP LIMITATION. The number of Put Shares to be purchased by
the Investor shall not exceed the number of such shares that, when aggregated
with all other shares of Common Stock then owned by the Investor beneficially or
deemed beneficially owned by the Investor, would result in the Investor owning
more than the Beneficial Ownership Limitation (as defined below), as determined
in accordance with Section 16 of the Exchange Act and the regulations
promulgated thereunder. For purposes of this Section 7.2(g), in the event that
the amount of Common Stock outstanding, as determined in accordance with Section
16 of the Exchange Act and the regulations promulgated thereunder, is greater on
a Closing Date than on the date upon which the Put Notice associated with such
Closing Date is given, the amount of Common Stock outstanding on such Closing
Date shall govern for purposes of determining whether the Investor, when
aggregating all purchases of Common Stock made pursuant to this Agreement, would
own more than the Beneficial Ownership Limitation following such Closing Date.
The “Beneficial Ownership Limitation” shall be 9.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable pursuant to a Put Notice.

 

(h) PRINCIPAL MARKET REGULATION. The issuance of the Put Shares shall not exceed
the Exchange Cap.

 

 - 17 - 

 

 



(i) NO KNOWLEDGE. The Company shall have no knowledge of any event more likely
than not to have the effect of causing the Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the fifteen (15) Trading Days following the Trading Day on which such Put
Notice is deemed delivered). The Company shall have no knowledge of any untrue
statement (or alleged untrue statement) of a material fact or omission (or
alleged omission) of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, in the Registration Statement, any effective
registration statement filed pursuant to the Registration Rights Agreement or
any post-effective amendment or prospectus which is a part of the foregoing,
unless the Company has filed an amendment with the SEC or taken such other.

 

(j) NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of the Put
Shares shall not violate the shareholder approval requirements of the Principal
Market.

 

(k) OFFICER’S CERTIFICATE. On the date of delivery of each Put Notice, the
Investor shall have received the Closing Certificate executed by an executive
officer of the Company and to the effect that all the conditions to such Closing
shall have been satisfied as of the date of each such certificate.

 

(l) DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not subject to a
“DTC chill.”

 

(m) SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act (other than
Forms 8-K) shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Exchange Act.

 

(n) TRANSFER AGENT INSTRUCTION LETTER. The Transfer Agent Instruction Letter
shall have been executed and delivered by the Company to the Transfer Agent and
acknowledged and agreed to in writing by the Transfer Agent, and the Company
shall have no knowledge of any fact or circumstance that would prevent the
Transfer Agent from complying with the terms of the Transfer Agent Instruction
Letter.

 

(o) RESERVE. The Company shall have caused the Transfer Agent to maintain the
Share Reserve and have added any additional sufficient shares to the Share
Reserve pursuant to Section 6.1.

 

(p) MINIMUM PRICING. The lowest traded price of the Common Stock in the five (5)
Trading Days immediately preceding the respective Put Date must exceed $0.0001
per share.

 

(q) NO VIOLATION. No statute, regulation, order, guidance, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened or
endorsed by any applicable federal, state, local or foreign court or
governmental authority of competent jurisdiction, including, without limitation,
the SEC, which prohibits the consummation of or which would materially modify or
delay any of the transactions contemplated by the Transaction Documents.

 

 - 18 - 

 



 

Article VIII
LEGENDS

 

Section 8.1 NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend shall be
placed on the share certificates representing the Put Shares.

 

Section 8.2 INVESTOR’S COMPLIANCE. Nothing in this Article VIII shall affect in
any way the Investor’s obligations hereunder to comply with all applicable
securities laws upon the sale of the Common Stock.

 

Article IX
NOTICES; INDEMNIFICATION

 

Section 9.1 NOTICES. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or e-mail as a PDF, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by e-mail at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the third business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.

 

The addresses for such communications shall be:

 

If to the Company:

 

Propanc Biopharma, Inc.

302, 6 Butler Street

Camberwell, VIC, 3124 Australia

Email: (at such email address separately provided to the Investor)

Attention: James Nathanielsz, Chief Executive Officer

 

with a copy to (that shall not constitute notice)

 

Foley Shechter Ablovatskiy LLP

211 East 43rd Street, Seventh Floor

New York, NY 10017

E-mail: sablovatskiy@foleyshechter.com

Attention: Sasha Ablovatskiy, Esq.



 

 - 19 - 

 

 

If to the Investor:

 

Oasis Capital, LLC

208 Ponce de Leon Ave., Suite 1600

San Juan, PR 00918

Email: adam@oasis-cap.com

Attention: Adam Long, Managing Partner

 

with a copy to (that shall not constitute notice)

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

Either party hereto may from time to time change its address or e-mail for
notices under this Section 9.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.

 

Section 9.2 INDEMNIFICATION. Each party hereto (an “Indemnifying Party”) agrees
to indemnify and hold harmless the other party along with its officers,
directors, employees, and authorized agents and representatives, and each Person
or entity, if any, who controls such party within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act or the rules and
regulations thereunder (an “Indemnified Party”) from and against any and all
Damages, joint or several, and any and all actions in respect thereof to which
the Indemnified Party becomes subject to, resulting from, arising out of or
relating to (i) any misrepresentation, breach of warranty or nonfulfillment of
or failure to perform any covenant or agreement on the part of the Indemnifying
Party contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
registration statement pursuant to the Registration Rights Agreement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from the
Indemnified Party’s failure to perform any covenant or agreement contained in
this Agreement or the Indemnified Party’s negligence, recklessness, fraud,
willful misconduct or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented).

 

 - 20 - 

 

 

Section 9.3 METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:

 

(a) In the event any claim or demand in respect of which an Indemnified Party
might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a party hereto or
an affiliate thereof (a “Third Party Claim”), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a “Claim Notice”) with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.

 

(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party’s delivery of the notice
referred to in the first sentence of this clause ((i)), file any motion, answer
or other pleadings or take any other action that the Indemnified Party
reasonably believes to be necessary or appropriate to protect its interests; and
provided, further, that if requested by the Indemnifying Party, the Indemnified
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnifying Party in contesting any Third Party
Claim that the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, any defense or settlement of any Third Party
Claim controlled by the Indemnifying Party pursuant to this clause ((i)), and
except as provided in the preceding sentence, the Indemnified Party shall bear
its own costs and expenses with respect to such participation. Notwithstanding
the foregoing, the Indemnified Party may take over the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.

 

 - 21 - 

 

 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to this Section 9.3(a), or if the Indemnifying Party gives such
notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause ((ii)), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause ((iii)) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this clause ((ii)) or of the
Indemnifying Party’s participation therein at the Indemnified Party’s request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause ((ii)), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

 

(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such Third
Party Claim, the Indemnifying Party and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute; provided, however, that if
the dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.

 

(b) In the event any Indemnified Party should have a claim under Section 9.2
against the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an “Indemnity Notice”) with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party’s rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

 - 22 - 

 

 

(c) The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such claim.

 

(d) The indemnity provisions contained herein shall be in addition to (i) any
cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.

 

Article X
MISCELLANEOUS

 

Section 10.1 GOVERNING LAW. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Kansas without regard to the
principles of conflicts of law (whether of the State of Kansas or any other
jurisdiction).

 

Section 10.2 ARBITRATION. Any disputes, claims, or controversies arising out of
or relating to the Transaction Documents, or the transactions, contemplated
thereby, or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be referred to and resolved solely and exclusively
by binding arbitration to be conducted before the Judicial Arbitration and
Mediation Service (“JAMS” ), or its successor pursuant the expedited procedures
set forth in the JAMS Comprehensive Arbitration Rules and Procedures (the
“Rules” ), including Rules 16.1 and 16.2 of those Rules. The arbitration shall
be held in New York, New York, before a tribunal consisting of one (1)
arbitrator who will be selected in accordance with the “strike and rank”
methodology set forth in Rule 15. Either party to this Agreement may, without
waiving any remedy under this Agreement, seek from any federal or state court
sitting in the City of New York, NY any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal. The costs and expenses of such
arbitration shall be paid by and be the sole responsibility of the Company,
including but not limited to the Investor’s attorneys’ fees and each
arbitrator’s fees. The arbitrators’ decision must set forth a reasoned basis for
any award of damages or finding of liability. The arbitrators’ decision and
award will be made and delivered as soon as reasonably possibly and in any case
within sixty (60) days’ following the conclusion of the arbitration hearing and
shall be final and binding on the parties and may be entered by any court having
jurisdiction thereof.

 

Section 10.3 JURY TRIAL WAIVER. THE COMPANY AND THE INVESTOR HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

 

Section 10.4 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and the Investor and their respective successors. Neither
this Agreement nor any rights of the Investor or the Company hereunder may be
assigned by either party to any other Person.

 

 - 23 - 

 



 

Section 10.5 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and the Investor and their respective successors, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as set forth in Article IX.

 

Section 10.6 TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor, except while the Investor holds any of the
Put Shares. In addition, this Agreement shall automatically terminate on the
earlier of (i) the end of the Commitment Period; (ii) the date that the Company
sells and the Investor purchases the Maximum Commitment Amount; or (iii) the
date in which the Registration Statement is no longer effective, or (iv) the
date that, pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property or the Company makes a general assignment for the benefit of
its creditors; provided, however, that the provisions of Articles III, IV, V,
VI, IX and the agreements and covenants of the Company and the Investor set
forth in Article X shall survive the termination of this Agreement for the
maximum length of time allowed under applicable law.

 

Section 10.7 ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and the Investor with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

Section 10.8 FEES AND EXPENSES. Except as expressly set forth in the Transaction
Documents or any other writing to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company shall pay all Transfer Agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
the Company), stamp taxes and other United States taxes and duties levied in
connection with the delivery of any Put Shares to the Investor.

 

Section 10.9 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by e-mail of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

 

Section 10.10 SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

 

Section 10.11 FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 - 24 - 

 

 

Section 10.12 NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 10.13 EQUITABLE RELIEF. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Investor by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Agreement, that the Investor shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of showing economic loss and without
any bond or other security being required.

 

Section 10.14 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

Section 10.15 AMENDMENTS; WAIVERS. No provision of this Agreement may be amended
or waived by the parties from and after the date that is one (1) Trading Day
immediately preceding the initial filing of the Registration Statement with the
SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

Section 10.16 PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement, other than as
required by law, without the prior written consent of the other parties, which
consent shall not be unreasonably withheld, conditioned or delayed, except that
no prior consent shall be required if such disclosure is required by law, in
which such case the disclosing party shall provide the other party with prior
notice of such public statement. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Investor without the prior written
consent of the Investor, except to the extent required by law. The Investor
acknowledges that this Agreement and all or part of the Transaction Documents
may be deemed to be “material contracts,” as that term is defined by Item
601(b)(10) of Regulation S-K, and that the Company may therefore be required to
file such documents as exhibits to reports or registration statements filed
under the Securities Act or the Exchange Act. The Investor further agrees that
the status of such documents and materials as material contracts shall be
determined solely by the Company, in consultation with its counsel.

 

** Signature Page Follows **

 

 - 25 - 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the Execution Date.

 

  PROPANC BIOPHARMA, INC.         By: /s/ James Nathanielsz   Name: James
Nathanielsz   Title: Chief Executive Officer         OASIS CAPITAL, LLC        
By: /s/ Adam R. Long   Name: Adam R. Long   Title: Managing Partner

 

** Signature Page to equity purchase agreement **

 

   

 

 

EXHIBIT A

 

FORM OF PUT NOTICE

 

TO: OASIS CAPITAL, LLC

 

DATE:                                        

 

We refer to the Equity Purchase Agreement, dated February 25, 2019 (the
“Agreement”), entered into by and between Propanc Biopharma, Inc. and you.
Capitalized terms defined in the Agreement shall, unless otherwise defined
herein, have the same meaning when used herein.

 

We hereby:

 

1) Give you notice that we require you to
purchase                                         Put Shares; and

 

2) The purchase price per share, pursuant to the terms of the Agreement,
is                                         ; and

 

3) Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.

 

  PROPANC BIOPHARMA, INC.         By:     Name: James Nathanielsz   Title: Chief
Executive Officer

 

   

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE



OF PROPANC BIOPHARMA, INC.

 

Pursuant to Section 7.2(k) of that certain Equity Purchase Agreement, dated
February 25, 2019 (the “Agreement”), by and between Propanc Biopharma, Inc. (the
“Company”) and Oasis Capital, LLC (the “Investor”), the undersigned, in his
capacity as the Chief Executive Officer of the Company, and not in his
individual capacity, hereby certifies, as of the date hereof (such date, the
“Condition Satisfaction Date”), the following:

 

1. The representations and warranties of the Company contained in the Agreement
are true and correct in all material respects as of the Condition Satisfaction
Date as though made on the Condition Satisfaction Date (except for
representations and warranties specifically made as of a particular date) with
respect to all periods, and as to all events and circumstances occurring or
existing to and including the Condition Satisfaction Date, except for any
conditions which have temporarily caused any representations or warranties of
the Company set forth in the Agreement to be incorrect and which have been
corrected with no continuing impairment to the Company or the Investor; and

 

2. All of the conditions precedent to the obligation of the Investor to purchase
Put Shares set forth in the Agreement, including but not limited to Section 7.2
of the Agreement, have been satisfied as of the Condition Satisfaction Date.

 

Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

 

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
[__]th day of _____________, 2019.

 

  By:     Name: James Nathanielsz   Title: Chief Executive Officer

 

   

 

 

EXHIBIT C

 

FORM OF TRANSFER AGENT

INSTRUCTION LETTER

 

[not material]


 

   

 

 

EXHIBIT D

 

REGISTRATION RIGHTS AGREEMENT

 

[See Exhibit 10.2 to the Company’s Current Report on Form 8-K, filed with the
SEC on February 25, 2019]

 



   

 

